DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on March 1, 2021 has been entered. Claims 1 – 2, 5 – 6, 8 – 9, 12 – 13 are pending and have been examined. 
Response to Amendments
In the reply filed 3/1/21, claims 1, 5, 6, 8, 12 and 13 were amended. Claims 3, 4, 7, 10, 11 and 14 were cancelled.  Accordingly, claims 1 – 2, 5 – 6, 8 – 9, 12 – 13 are pending. 
Response to Arguments
Applicant's arguments with respect to claims 1 – 2, 5 – 6, 8 – 9, 12 – 13 have been carefully considered but are not deemed persuasive in view of rejections below.
Applicant has not made any substantive arguments on pages 1 – 2, and has merely added the cancelled dependent claim limitations into the independent claims. Therefore, examiner is not persuaded.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 2, 5 – 6, 8 – 9, 12 – 13 are rejected under 35 U.S.Czx. 103 as being unpatentable over Daly et al., U.S. Patent Application Publication No.: 2011/0035497 (Hereinafter “Daly”), and further in view of Saleem, U.S. Patent Application Publication No.: 2011/0295940 (Hereinafter “Saleem”).
Regarding claim 1, Daly teaches a network server on a global computer network, the network server, comprising:
a CPU, a memory, and a network server logic stored in the memory and operating in the CPU (Daly [0005]: A server is provided containing a storage device, and memory, and a processor.), 
wherein the network server logic is configured to and maintains accounts for businesses who maintain business servers that store digital content for distribution to their mobile wireless device customers (Daly [0018]: “The client device 20 is connected via the Internet to an Internet service provider (ISP) recursive domain name system (RDNS) server 30.  The ISP RDNS server 30 is responsible to the client for providing Internet access and provides translation of a received domain name into an Internet protocol (IP) address.  It should be noted that, in accordance with a first exemplary embodiment of the invention, the connection between the client device 20 and the ISP RDNS server 30 is predefined by the client so that there is no computation required for selection of an ISP RDNS server.  Specifically, the client selects his/her ISP beforehand and the ISP provides the connection between the client device 20 and an ISP RDNS server 30.” Here, the business servers are the ISP RDNS servers.);
wherein the network server serves a specific business purpose for, and is for use by, a plurality businesses (Daly [0043]: “As is shown by FIG. 4, in the network of the second exemplary embodiment of the invention there are also a series of customer content servers 350.  four customer content servers 350A-350D, one having ordinary skill in the art would appreciate that the network 300 may have more or fewer customer content servers 350.  Also similar to the network of FIG. 1, the customer content server 350A-350D have the content that is being sought by the client stored therein.” Here, the network similarly contains multiple customer content servers serving plurality of businesses.),
wherein the network server stores and maintains data specifically related to businesses’ geographically distributed data servers (Daly [0005]: The processor is configured by the memory to perform the steps of: receiving a request for data from a client device; selecting a customer content server that is geographically closest to the client device, wherein geographical closeness is measured by closeness within a network path; and providing the client device with information to access the customer content server that is geographically closest.), and 
wherein the geographically distributed data servers serve businesses’ wireless mobile device customers by minimizing physical distance between business’s wireless mobile device clients and the geographically distributed data servers (Daly [0035]: Specifically, in the second exemplary embodiment there are HTTP redirect servers that are provided for purposes of allowing determination of which customer content server is closest to the client device, instead of determining which customer content server is closest to the ISP RDNS server.);
database with data fields that include at least domain names of businesses, and for each domain name, a list of mirror-imaged servers of the business along with their IP addresses (Daly [0018]: The client device 20 is connected via the Internet to an Internet service provider (ISP) recursive domain name system (RDNS) server 30.  The ISP RDNS server 30 is responsible to the client for providing Internet access and provides translation of a received domain name into an Internet protocol (IP) address.  It should be noted that, in accordance with a first exemplary embodiment of the invention, the connection between the client device 20 and the ISP RDNS server 30 is predefined by the client so that there is no computation required for selection of an ISP RDNS server.  Specifically, the client selects his/her ISP beforehand and the ISP provides the connection between the client device 20 and an ISP RDNS server 30.), and for each mirror-imaged server its geographic location including a service area (Daly [0025]: Preferably, each ADNS server 40 has geolocation information stored therein that is capable of being used to select a customer content server 50 that provides a shortest network geographical distance from the ISP RDNS server 30 to a customer content server 50.  Again, herein, the term geographical closeness refers to approximate closeness based on a network path.);
Daly does not clearly teach, the network server logic has an inbound data interface logic, wherein the inbound data interface logic is configured to receive updates to the database from businesses that have an account with the network server; However, Saleem [0004] teaches, “The Domain Name System distributes the responsibility of assigning domain names and mapping those names to IP addresses by designating authoritative domain name servers, also known as dynamic DNS servers, for each domain.  Domain name servers, also known as DNS servers, translate between a domain name (e.g., www.abc.com) and its corresponding IP address (e.g., 123.456.789.001).  When setting up a call or session from a mobile or wireless device having a mobile IP (MIP) address, DNS server entries may be provided by a serving home and/or foreign agent which indicates which domain name server may be used by the mobile device for purposes of domain name resolution.  For instance, when a MIP registration request is initiated by the mobile device, it may receive one or more DNS server entries from the foreign agent or by its home agent indicating which domain name servers may be used by the mobile device.  The home agent may provide a DNS server in or proximate the home network while the foreign agent may provide a local DNS server (i.e., within the serving or visited network).” Here, the IP domain name registrations are used for authenticating business servers. 
updates the database for changes in the configuration of the business servers (Saleem [0006]: “Consequently, a method is needed that facilitates DNS server updates in mobile devices operating on a wireless network while reducing or minimizing the potential delays of service.” Furthermore, Saleem [0050]: “Thus, the mobile device may be pre-configured with, or receives, a subnet address space, a particular IP address, and/or an IP address segment against which a received domain name server IP address is compared to determine its validity.”);
the inbound data interface logic also being configured to receive a service request query from a wireless mobile device, the service request query including a domain name of a business and a geographic location of the wireless mobile device, wherein the service request query is used by the network server to determine, by accessing the database, a mirror-imaged data server corresponding to the domain name in the query that is nearest to the wireless mobile device  (Saleem [0055]: Subsequently, a domain name resolution request may be received at the link layer from the application layer 608.  The link layer resolves the query request by selecting a first DNS server IP address based on the order of preference in the fallback sequence order 610.  That is, the link layer may select the first DNS address in the fallback sequence.  Then mobile device may be adapted to attempt domain name resolution by using the one or more domain name server IP addresses in the order of preference until successful domain name resolution is achieved.  The link layer may then use the first DNS server IP address to fulfill the domain name resolution request 612.);
the network server logic also has an outbound data interface function that sends to the wireless mobile device an IP address of the mirror-imaged data server that is nearest to the wireless mobile device (Saleem [0041]: FIG. 5 illustrates a method operational in a mobile device for intelligently selecting a domain name server.  The mobile device may wirelessly receive one or more DNS server IP addresses 502.  For example, the one or more DNS server IP addresses may be received as part of a call setup on a visited network or a mobile IP registration or re-registration process while the mobile device is roaming in a visited network.  The mobile device then filters, removes, or otherwise ignores DNS server IP addresses that are invalid 504.  For example, as DNS server IP addresses are received (e.g., via a call setup response or a registration response) by the mobile device, each DNS server IP address may be compared to one or more IP address ranges, IP addresses, or IP address segments to determine whether it is "valid".  If a received DNS server IP address falls within or outside one of the IP address ranges, IP addresses, and/or IP address segments, then it may be considered valid or invalid.).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the teaching of Daly et al. to the Saleem et al.’s system by adding the feature of domain name addresses. Ordinary skilled artisan would have been motivated to do so to provide Daly’s system with faster access to digital content (See Saleem [Abstract], [0004], [0022], [0047]). In addition, both reference (Daly and Saleem) teach features that are analogous art and they are directed to the same field of endeavor, such as server load balancing. This close relation suggests a high expectation of success when combined.
Regarding claim 2, the network server, as in claim 1, comprising:
the server logic has an authentication logic, wherein the authentication logic establishes an account and authenticates the businesses for the purpose of storing and updating their data related to service areas and business servers in the service areas by their IP addresses (Saleem [0008]: “The mobile device may then determine whether one or more of the received domain name server IP addresses is valid prior to attempting to contact a domain name server associated with one of the received domain name server IP addresses.  According to one example, a domain name server IP address is considered valid if it is within a subnet address space associated with the mobile device.  The domain name server IP address may be considered valid if it also is different from an IP address assigned to the mobile device.  The determination of whether a received domain name server IP address is considered valid may occur, for example, as each domain name server IP address is received by the mobile device.  The mobile device may then rank the one or more domain name server IP addresses in an order of preference as a fallback sequence of domain name server IP addresses.” Here, the IP address validation is the authentication.).
Regarding claim 5, the network server as in claim 1, comprising:
the database including a security database, wherein the security database stores in the security database, security data of mobile devices with data fields of at least of mobile device identifications and their security associations (Saleem [0004]: “The Domain Name System distributes the responsibility of assigning domain names and mapping those names to IP addresses by designating authoritative domain name servers, also known as dynamic DNS servers, for each domain.  Domain name servers, also known as DNS servers, translate between a domain name (e.g., www.abc.com) and its corresponding IP address (e.g., 123.456.789.001).  When setting up a call or session from a mobile or wireless device having a mobile IP (MIP) address, DNS server entries may be provided by a serving home and/or foreign agent which indicates which domain name server may be used by the mobile device for purposes of domain name resolution.  For instance, when a MIP registration request is initiated by the mobile device, it may receive one or more DNS server entries from the foreign agent or by its home agent indicating which domain name servers may be used by the mobile device.  The home agent may provide a DNS server in or proximate the home network while the foreign agent may provide a local DNS server (i.e., within the serving or visited network.” Here, the domain name server has a database of IP addresses of various devices, which are the security associations.).
Regarding claim 6, the network server as in claim 5, comprising:
the service request query received from the wireless device, includes a security association of the mobile device and the security association is verified by the security database (Saleem [0042]: The mobile device may then generate a fallback sequence from the remaining DNS server IP addresses according to an order of preference 506.  This fallback sequence may be generated, for example, at a link layer of a protocol stack for the mobile device.  The order of preference may be based, for example, by selecting DNS servers which are geographically closest to the mobile device or the visited network in which it is operating (e.g., as ascertained by the subnet address space associated with the mobile device and/or visited network).  For instance, DNS servers having IP addresses within the subnet address space of the mobile device or the visited network may be considered geographically closest to the mobile device.  The fallback sequence may also include a default DNS server (e.g., pre-configured into the mobile device), previously verified DNS servers, previously negotiated DNS server IP addresses, and/or recently received DNS server addresses.  In some implementations, the most recently received DNS server addresses (e.g., received in the most recent call setup and/or registration process) may be given priority over previously received DNS server addresses.).
Regarding claim 8, Daly teaches a method for a network server on a global computer network, the method comprising the steps of:
providing the network server that serves a specific business purpose for, and is for use by, a plurality businesses (Daly [0043]: “As is shown by FIG. 4, in the network of the second exemplary embodiment of the invention there are also a series of customer content servers 350.  Similar to the network of FIG. 1, while FIG. 4 shows that the network 300 of the second embodiment contains four customer content servers 350A-350D, one having ordinary skill in the art would appreciate that the network 300 may have more or fewer customer content servers 350.  Also similar to the network of FIG. 1, the customer content server 350A-350D have the content that is being sought by the client stored therein.” Here, the network similarly contains multiple customer content servers serving plurality of businesses.), 
wherein the network server stores and maintains data specifically related to businesses’ geographically distributed data servers (Daly [0005]: The processor is configured by the memory to perform the steps of: receiving a request for data from a client device; selecting a customer content server that is geographically closest to the client device, wherein geographical closeness is measured by closeness within a network path; and providing the client device with information to access the customer content server that is geographically closest.), and wherein the geographically distributed data servers serve businesses’ wireless mobile device customers by minimizing physical distance between business’s wireless mobile device clients and the geographically distributed data servers (Daly [0035]: Specifically, in the second exemplary embodiment there are HTTP redirect servers that are provided for purposes of allowing determination of which customer content server is closest to the client device, instead of determining which customer content server is closest to the ISP RDNS server.);
providing by the network server a CPU, a memory, and a network server logic stored in the memory and operating in the CPU (Daly [0005]: A server is provided containing a storage device, and memory, and a processor.), 
wherein the network server logic is configured to and maintains accounts for businesses who maintain business servers that store digital content for distribution to their mobile wireless device customers (Daly [0018]: The client device 20 is connected via the Internet to an Internet service provider (ISP) recursive domain name system (RDNS) server 30.  The ISP RDNS server 30 is responsible to the client for providing Internet access and provides translation of a received domain name into an Internet protocol (IP) address.  It should be noted that, in accordance with a first exemplary embodiment of the invention, the connection between the client device 20 and the ISP RDNS server 30 is predefined by the client so that there is no computation required for selection of an ISP RDNS server.  Specifically, the client selects his/her ISP beforehand and the ISP provides the connection between the client device 20 and an ISP RDNS server 30.);
providing the network server with a database (Daly [0006]: The present invention also provides a network having global server load balancing within the network, wherein the network contains an authoritative domain name system (ADNS) server and a first HTTP redirect server.) with data fields that include at least domain names of businesses, and for each domain name, a list of mirror-imaged servers of the business along with their IP addresses (Daly [0018]: The client device 20 is connected via the Internet to an Internet service provider (ISP) recursive domain name system (RDNS) server 30.  The ISP RDNS server 30 is responsible to the client for providing Internet access and provides translation of a received domain name into an Internet protocol (IP) address.  It should be noted that, in accordance with a first exemplary embodiment of the invention, the connection between the client device 20 and the ISP RDNS server 30 is predefined by the client so that there is no computation required for selection of an ISP RDNS server.  Specifically, the client selects his/her ISP beforehand and the ISP provides the connection between the client device 20 and an ISP RDNS server 30.), and for each mirror-imaged server its geographic location including a service area (Daly [0025]: Preferably, each ADNS server 40 has geolocation information stored therein that is capable of being used to select a customer content server 50 that provides a shortest network geographical distance from the ISP RDNS server 30 to a customer content server 50.  Again, herein, the term geographical closeness refers to approximate closeness based on a network path.);
Daly does not clearly teach, providing the network server logic with an inbound data interface logic , wherein the inbound data interface logic receives updates to the database from businesses that have an account with the network server; and However, Saleem [0004] teaches, “The Domain Name System distributes the responsibility of assigning domain names and mapping those names to IP addresses by designating authoritative domain name servers, also known as dynamic DNS servers, for each domain.  Domain name servers, also known as DNS servers, translate between a domain name (e.g., www.abc.com) and its corresponding IP address (e.g., 123.456.789.001).  When setting up a call or session from a mobile or wireless device having a mobile IP (MIP) address, DNS server entries may be provided by a serving home and/or foreign agent which indicates which domain name server may be used by the mobile device for purposes of domain name resolution.  For instance, when a MIP registration request is initiated by the mobile device, it may receive one or more DNS server entries from the foreign agent or by its home agent indicating which domain name servers may be used by the mobile device.  The home agent may provide a DNS server in or proximate the home network while the foreign agent may provide a local DNS server (i.e., within the serving or visited network).” Here, the IP domain name registrations are used for authenticating business servers.
updates the database for changes in the configuration of the business servers (Saleem [0006]: “Consequently, a method is needed that facilitates DNS server updates in mobile devices operating on a wireless network while reducing or minimizing the potential delays of service.” Furthermore, Saleem [0050]: “Thus, the mobile device may be pre-configured with, or receives, a subnet address space, a particular IP address, and/or an IP address segment against which a received domain name server IP address is compared to determine its validity.”);
the inbound data interface logic also receives a service request query from a wireless mobile device, the service request query including a domain name of a business and a geographic location of the wireless mobile device, wherein the service request query is used by the network server to determine, by accessing the database, a mirror-imaged data server corresponding to the domain name in the query that is nearest to the wireless mobile device (Saleem [0055]: Subsequently, a domain name resolution request may be received at the link layer from the application layer 608.  The link layer resolves the query request by selecting a first DNS server IP address based on the order of preference in the fallback sequence order 610.  That is, the link layer may select the first DNS address in the fallback sequence.  Then mobile device may be adapted to attempt domain name resolution by using the one or more domain name server IP addresses in the order of preference until successful domain name resolution is achieved.  The link layer may then use the first DNS server IP address to fulfill the domain name resolution request 612.);
the network server logic also has an outbound data interface function that sends to the wireless mobile device an IP address of the mirror-imaged data server that is nearest to the wireless mobile device  (Saleem [0041]: FIG. 5 illustrates a method operational in a mobile device for intelligently selecting a domain name server.  The mobile device may wirelessly receive one or more DNS server IP addresses 502.  For example, the one or more DNS server IP addresses may be received as part of a call setup on a visited network or a mobile IP registration or re-registration process while the mobile device is roaming in a visited network.  The mobile device then filters, removes, or otherwise ignores DNS server IP addresses that are invalid 504.  For example, as DNS server IP addresses are received (e.g., via a call setup response or a registration response) by the mobile device, each DNS server IP address may be compared to one or more IP address ranges, IP addresses, or IP address segments to determine whether it is "valid".  If a received DNS server IP address falls within or outside one of the IP address ranges, IP addresses, and/or IP address segments, then it may be considered valid or invalid.).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the teaching of Daly et al. to the Saleem et al.’s system by adding the feature of domain name addresses. Ordinary skilled artisan would have been motivated to do so to provide Daly’s system with faster access to digital content (See Saleem [Abstract], [0004], [0022], [0047]). In addition, both reference (Daly and Saleem) teach features that are analogous art and they are directed to the same field of endeavor, such as server load balancing. This close relation suggests a high expectation of success when combined.
Regarding claim 9, the method for the network server, as in claim 8, comprising the steps of: providing the server logic with an authentication logic for establishing an account and authenticating the businesses for the purpose of storing and updating their data related to service areas and business servers in the service areas by their IP addresses (Saleem [0008]: “The mobile device may then determine whether one or more of the received domain name server IP addresses is valid prior to attempting to contact a domain name server associated with one of the received domain name server IP addresses.  According to one example, a domain name server IP address is considered valid if it is within a subnet address space associated with the mobile device.  The domain name server IP address may be considered valid if it also is different from an IP address assigned to the mobile device.  The determination of whether a received domain name server IP address is considered valid may occur, for example, as each domain name server IP address is received by the mobile device.  The mobile device may then rank the one or more domain name server IP addresses in an order of preference as a fallback sequence of domain name server IP addresses.” Here, the IP address validation is the authentication.).
Regarding claim 12, the method for the network server as in claim 8, comprising the steps of: providing by the database with a security database, wherein the security database stores in the security database, security data of mobile devices with data fields of at least of mobile device identifications and their security associations (Saleem [0004]: “The Domain Name System distributes the responsibility of assigning domain names and mapping those names to IP addresses by designating authoritative domain name servers, also known as dynamic DNS servers, for each domain.  Domain name servers, also known as DNS servers, translate between a domain name (e.g., www.abc.com) and its corresponding IP address (e.g., 123.456.789.001).  When setting up a call or session from a mobile or wireless device having a mobile IP (MIP) address, DNS server entries may be provided by a serving home and/or foreign agent which indicates which domain name server may be used by the mobile device for purposes of domain name resolution.  For instance, when a MIP registration request is initiated by the mobile device, it may receive one or more DNS server entries from the foreign agent or by its home agent indicating which domain name servers may be used by the mobile device.  The home agent may provide a DNS server in or proximate the home network while the foreign agent may provide a local DNS server (i.e., within the serving or visited network.” Here, the domain name server has a database of IP addresses of various devices, which are the security associations.).
Regarding claim 13, the method for the network server as in claim 12, comprising the steps of: receiving in the service request query from a wireless device, a security association of the wireless mobile device and verifying the security association by the security database (Saleem [0042]: The mobile device may then generate a fallback sequence from the remaining DNS server IP addresses according to an order of preference 506.  This fallback sequence may be generated, for example, at a link layer of a protocol stack for the mobile device.  The order of preference may be based, for example, by selecting DNS servers which are geographically closest to the mobile device or the visited network in which it is operating (e.g., as ascertained by the subnet address space associated with the mobile device and/or visited network).  For instance, DNS servers having IP addresses within the subnet address space of the mobile device or the visited network may be considered geographically closest to the mobile device.  The fallback sequence may also include a default DNS server (e.g., pre-configured into the mobile device), previously verified DNS servers, previously negotiated DNS server IP addresses, and/or recently received DNS server addresses.  In some implementations, the most recently received DNS server addresses (e.g., received in the most recent call setup and/or registration process) may be given priority over previously received DNS server addresses.).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Boudville, US 2011/0029398, Geo Name Service for validated locations and occupants and urls
Kavitha, US 2012/0290604, Systems, Methods and Apparatus for Utility Common Pool Database
Bernard, US 2013/0262107, Multimodal Natural Language Query System for Processing and Analyzing Voice and Proximity-based Queries
Verzunov, US 2011/0153938, Systems and Methods for Managing Statis Proximity in Multi-Core GSLB Appliance
O’Hare, US 2012/0331088, Systems and Methods for Secure Distributed Storage
Narkar, US 2010/0208648, Location-Based IMS Server Selection
Geotsch, US 2014/0074780, Preventing Database Replication Conflicts in a Distributed Environment

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABA AHMED whose telephone number is (571)270-0236.  The examiner can normally be reached on MON – FRI: 9AM – 5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on 571-272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SABA AHMED/
Examiner, Art Unit 2154



/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154